[Cite as State v. Johnson, 2022-Ohio-4334.]

                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                   CASE NO. 2022-T-0039

                 Plaintiff-Appellee,
                                                 Civil Appeal from the
        - vs -                                   Court of Common Pleas

FREDERICK D. JOHNSON,
                                                 Trial Court No. 2010 CR 00061
                 Defendant-Appellant.


                                              OPINION

                                     Decided: December 5, 2022
                                         Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Frederick D. Johnson, pro se, PID# A602-989, Lake Erie Correctional Institution, 501
Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Frederick D. Johnson, appeals the April 18, 2022 Judgment of

the Trumbull County Court of Common Pleas dismissing his December 27, 2021

Application for Post-Conviction Relief. For the reasons set forth herein, the judgment is

affirmed.

        {¶2}     In 2010, a five-count indictment was filed charging appellant with

possession of cocaine with firearm and forfeiture specifications; possession of heroin with

firearm, forfeiture, and major drug offender specifications; tampering with evidence;

having weapons while under disability; and failure to comply with the order or signal of a
police officer. The matter proceeded to trial. Appellant was convicted on all counts and

ordered to serve 32 years in prison. Appellant filed a direct appeal, challenging the

overruled motion to suppress certain statements made both before and after Miranda

warnings were given to appellant. This court affirmed the lower court’s judgment in State

v. Johnson, 11th Dist. Trumbull No. 2011-T-0075, 2012-Ohio-3035 (“Johnson I”).

       {¶3}   In September 2012, appellant filed a pro se Petition to have his conviction

vacated in the lower court; the trial court denied the petition. Appellant filed an untimely

appeal to this court and, eventually, a Motion for Leave to Appeal. This court denied the

motion and dismissed his appeal. Appellant appealed to the Supreme Court of Ohio,

which declined jurisdiction.

       {¶4}   In August 2013, appellant filed a pro se Motion for Relief from Judgment

Pursuant to Civ.R. 60(B)(5). The trial court denied his motion.

       {¶5}   In August 2015, appellant filed a pro se Application for Delayed

Reconsideration of Johnson I in this court alleging ineffective assistance of counsel. This

court denied the application as it was untimely by over three years.

       {¶6}   In October 2017, appellant filed a Motion for Court to Vacate Void Verdicts,

Sentence, Judgment, and Conviction due to the Fact Court Lacked Jurisdiction to

Proceed Where Record Establishes No Indictment by Grand Jury was Filed. The trial

court denied this motion; appellant did not appeal.

       {¶7}   In December 2021, appellant filed an Application for Post-Conviction Relief

with the trial court. In January 2022, he filed a Motion to Amend Application for Post-

Conviction Relief to Add into the Record Evidence to Support Each Claim. In February

2022, he filed a Motion to Require a Prompt Response from the State. The state filed a

Motion to Dismiss in March 2022, which appellant opposed. The trial court dismissed
                                             2

Case No. 2022-T-0039
appellant’s motion in April 2022, finding it was untimely by 3,352 days and that appellant

failed to assert that he was unavoidably prevented from discovery of the facts he relied

upon for his claims within his petition. The court also found that even if the petition had

been timely filed, the arguments were barred by the doctrine of res judicata. It is from this

decision that appellant now appeals.

       {¶8}   Appellant’s sole assignment of error states:

       {¶9}   Petitioner Johnson argues that the lower court abused its discretion
              by failing to render a Merits Ruling in regard to Johnson’s four
              meritorious claims of ineffective assistance of counsel raised within
              his Section 2953.21, Application for Postconviction Relief, this, this
              Appellant Court should VACATE and REMAND with specific
              instructions in the matter herein. (Sic throughout.)

       {¶10} “‘[I]n a postconviction case involving a claim of ineffective assistance of trial

counsel[,] “[a]bsent a showing of abuse of discretion, a reviewing court will not overrule

the trial court’s finding on a petition for post-conviction relief which is supported by

competent and credible evidence.” (Citation omitted.)’”        State v. Knapp, 11th Dist.

Ashtabula No. 2012-A-00355, 2013-Ohio-870, ¶30, quoting State v. Gondor, 112 Ohio

St.3d 377, 2006-Ohio-6679, ¶50. An abuse of discretion is the trial court’s “‘failure to

exercise sound, reasonable, and legal decision-making.’” State v. Hobbs, 11th Dist. Lake

No. 2010-L-139, 2011-Ohio-5106, ¶14, quoting Gondor, supra.

       {¶11} Under his assignment of error, appellant argues that R.C. 2953.21 was

enacted on July 14, 2021, and thus his petition for postconviction relief was not untimely

as it was filed within one year of the newly enacted statute.          However, appellant’s

assertion that R.C. 2953.21 was enacted on July 14, 2021, is inaccurate. R.C. 2953.21

was recently amended, and the changes took effect April 12, 2021. The amendments,

however, did not create any new recourse for appellant. R.C. 2953.21 was amended to

                                              3

Case No. 2022-T-0039
add, among other amendments not applicable here, that “any person who has been

convicted of a criminal offense and sentenced to death” and who claims a denial or

infringement of that person’s rights under the Constitution could petition the court that

imposed the sentence to vacate the judgment or sentence. Appellant was not sentenced

to death; thus, the amendments do not apply to him.                Though R.C. 2953.21 has

undergone many amendments since appellant was convicted, a review of the legislative

history shows that appellant’s right to petition the court to vacate his sentence under R.C.

2953.21 was effective long before appellant was convicted.

       {¶12} Thus, his claims that he is entitled to file his petition now on the grounds of

a newly enacted or amended statute are without merit.

       {¶13} Pursuant to R.C. 2953.21(A)(2)(b), a defendant’s filing for post-conviction

relief under division (A)(1)(a)(i), (ii), or (iii) must be filed within 365 days “after the date on

which the trial transcript is filed in the court of appeals in the direct appeal of the judgment

of conviction or adjudication or, * * * [i]f no appeal is taken, * * * the petition shall be filed

no later than three hundred sixty-five days after the expiration of the time for filing the

appeal.” Id. R.C. 2953.23 provide an exception by which a defendant may file for post-

conviction relief after the 365-day time period or file successive petitions for relief if both

of the following apply:

       {¶14} (a) * * * the petitioner shows that the petitioner was unavoidably
             prevented from discovery of the facts upon which the petitioner must
             rely to present the claim for relief * * *.

       {¶15} (b) The petitioner shows by clear and convincing evidence that, but
             for constitutional error at trial, no reasonable factfinder would have
             found the petitioner guilty of the offense of which the petitioner was
             convicted * * *.



                                                4

Case No. 2022-T-0039
       {¶16} Appellant does not argue that he was unavoidably prevented from

discovering the facts which he asserts in his petition. Moreover, his petition and affidavit

cite only facts in the record, which was before this court on direct appeal in Johnson I.

And as discussed above, the 2021 amendments to R.C. 2953.21 do not provide him an

extension of time to file his petition. Accordingly, appellant cannot meet the first prong of

the R.C. 2953.23 exception to the time limit to file; as such, we need not address the

second.

       {¶17} Thus, appellant’s claim that he was entitled to bring his claim for

postconviction relief after the 365-day period prescribed by R.C. 2953.21(A)(2)(b) is

without merit.

       {¶18} Appellant further asserts that he is not barred by the doctrine of res judicata

from bringing his claims for ineffective assistance of counsel.        However, it is well

established that the doctrine of res judicata applies in determining whether postconviction

relief should be given under R.C. 2953.21 et seq. Knapp, supra, at ¶33, quoting State v.

Perry, 10 Ohio St.2d 175 (1967), paragraph eight of the syllabus. Moreover, “‘[w]here [a]

defendant, represented by new counsel upon direct appeal, fails to raise therein the issue

of competent trial counsel and said issue could fairly have been determined without resort

to evidence dehors the record, res judicata is a proper basis for dismissing defendant’s

petition for postconviction relief.’” Knapp, supra, quoting State v. Cole, 2 Ohio St.3d 112,

2006-Ohio-6679, at paragraph one of the syllabus.

       {¶19} “To avoid dismissal of a postconviction petition on res judicata grounds,

appellant must present competent, relevant, and material evidence outside of the trial

court’s record in support of his claim.” State v. Lacy, 11th Dist. Ashtabula No. 2019-A-

0058, 2020-Ohio-1556, ¶26. Appellant’s affidavit does not present any new information
                                             5

Case No. 2022-T-0039
dehors the record, nor does he make any argument that these claims could not have been

brought on direct appeal.

       {¶20} Instead, in support of his argument that he has new grounds for filing his

petition, he argues that he has obtained a “next friend,” that precludes the application of

the doctrine of res judicata. It is unclear what appellant means by this as he has filed this

petition pro se, not through a next friend. Moreover, cases in Ohio that are brought by a

next friend have been limited to cases in which the party being represented by a next

friend has been found mentally incompetent or otherwise unable to appear on his or her

own behalf. See, e.g., Cuyahoga Cty. Bar Assn. v. Spurlock, 96 Ohio St.3d 18, 2002-

Ohio-2580, ¶13.     See also NEXT FRIEND, Black’s Law Dictionary (11th ed. 2019)

(Defining “next friend” as “[s]omeone who appears in a lawsuit to act for the benefit of an

incompetent or minor plaintiff, but who is not a party to the lawsuit and is not appointed

as a guardian.”) Appellant has not sought leave to file through a next friend, nor does he

argue he is not mentally competent to appear on his own behalf. Thus, his argument is

without merit.

       {¶21} After careful consideration of the record before us, we find the trial court did

not abuse its discretion in finding appellant’s petition was untimely filed and barred by the

doctrine of res judicata.

       {¶22} In light of the foregoing, the judgment of the Trumbull County Court of

Common Pleas is affirmed.



JOHN J. EKLUND, P.J.,

MATT LYNCH, J.,

concur.
                                             6

Case No. 2022-T-0039